Citation Nr: 1216990	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's PTSD claim.  A November 2005 rating action denied entitlement to service connection for PTSD.  In May 2006 the Veteran underwent a VA medical examination regarding his claim of entitlement to service connection for PTSD.  The denial of entitlement to service connection for PTSD was continued in a rating decision dated in April 2007.  Subsequently, in October 2007 the Veteran submitted a copy of a photograph showing a wrecked jeep with the Veteran.  The Board notes that, although the May 2006 VA medical examination and the October 2007 submissions were not notices of disagreement (NOD) with the November 2005 or April 2007 RO rating decisions, respectively, the submissions were received prior to the expiration of the appellate period for the RO determinations and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2005 rating action is the proper rating action on appeal, with respect to the PTSD claim.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's claimed stressors indicate fear of hostile or terrorist activity and they are shown to support a diagnosis of PTSD by a VA psychologist. 

2.  The Veteran's lay statements are sufficient to establish the occurrence of his claimed stressors. 

3.  The Veteran has a current diagnosis of PTSD as a result of a claimed stressor. 


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The phrase "engaged in combat with the enemy" means that the Veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  The fact that the Veteran served in a "combat zone" does not necessarily mean that he engaged in combat against the enemy.  Whether or not a Veteran "engaged in combat with the enemy" must be determined through recognized citations or other official records.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each item.  Any assertions of combat service are not ignored, but are evaluated along with other evidence.  A mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone is not sufficient to establish combat service).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for PTSD.  The Veteran contends that his current PTSD is due to traumatic experiences in service, including a jeep accident, an incident in the mess hall when a fellow soldier discharged a rifle, and sniper/small arms fire from North Koreans while the Veteran was working on communications lines in the demilitarized zone (DMZ).  

Service personnel records reveal that the Veteran served in the Republic of Korea from February 1970 to March 1971 and that the Veteran was a "wire foreman" beginning April 1970.

A VA treatment record, dated in December 1999, noted that the Veteran was diagnosed with major depression with anxiety and some suicidal symptomology.

In February 2001 the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination.  The Veteran reported that he was involved in a motor vehicle accident in service.  The examiner reported that the examination was scheduled to determine if the Veteran's depression was secondary to his back condition.  After thorough review of the Veteran's history, the examiner diagnosed the Veteran with major depressive disorder, mild to moderate.  The examiner rendered the opinion that the Veteran appeared to suffer symptoms of major depressive disorder secondary to chronic back pain and disability related to his back problem as well as the Veteran's breakup with his wife.  

In January 2004 the Veteran was noted to be diagnosed with PTSD and depression. 

In November 2004 the Veteran indicated in a statement that he had nightmares, depression, isolation, and anger control problems, and that he sought service connection for PTSD.  In another statement, dated in November 2004, the Veteran reported that while he was stationed in the Republic of Korea he was a clerk that was to order parts to repair the radios.  He reported that as they were stationed in the DMZ they were the first line of defense and they were always low on parts for radios and jeeps, as well as low on gasoline and ammunition.  He indicated that he had a constant fear of the North Koreans attacking the unit and that they would be unable to radio for help, have the ammunition to fight back, or the gasoline to escape.  He felt that they were "sitting ducks."  The Veteran reported that the land communication lines were always being cut.  The Veteran reported an incident when a fellow soldier fired an M-16 in the mess tent.  Lastly, the Veteran reported that the North Koreans shot at him while he was laying telephone lines.

In a subsequent statement, the Veteran reported an incident involving a practical joke where a tripwire was attached to disarmed ammunition.  The Veteran stated that after the incident with the practical joke he started drinking and sought to be alone.

The Veteran was examined and treated by Dr. D.G. beginning in March 2005.  Dr. D.G.'s examination in May 2005 indicates that the Veteran reported that he served as a field lineman in Korea.  The Veteran was noted to have experienced traumatic incidents in service, including a motor vehicle accident wherein the jeep he was driving rolled over causing the Veteran injuries, harassing gunfire from North Koreans while he and others were up on poles doing line work, shooting in a mess hall while in Korea, and practical jokes by fellow servicemen.  After examination, including thorough interview and completion of the Mississippi Scale, the PTSD Checklist, the Beck Depression Inventory, and the Symptom Checklist 90 - Revised, the Veteran was diagnosed with PTSD, chronic, severe; major depressive disorder, chronic, severe; alcohol dependence; and somatization disorder.  The private physician rendered the opinion that the Veteran's posttraumatic stress disorder originated from his traumatic experiences in the military.

In May 2006 the Veteran was afforded a VA C&P examination.  The Veteran reported that while in service he was in a jeep accident that caused physical injury, was exposed to a practical joke during which he drew his sidearm and pointed it at a fellow soldier, observed another soldier fire an M-16 into the ceiling, and was shot at by North Korean soldiers while climbing telephone poles.  The Veteran was noted to report that he was frightened by the latter event.  The examiner stated that giving the Veteran the benefit of the doubt it was possible that these events caused the Veteran's symptoms of PTSD.  After examination, including thorough interview, the examiner diagnosed the Veteran with PTSD, mild; somatoform disorder not otherwise specified; major depressive disorder; and alcohol dependence in reported remission.  The examiner stated that the Veteran suffered from very mild symptoms of PTSD, which did not appear to cause vocational difficulty.  

The Veteran submitted a photo of himself with a wrecked jeep and indicated that it was the jeep reported in the accident.

At a hearing before the undersigned Veterans Law Judge in December 2011 the Veteran reported that North Korean soldiers shot at him while he was up on telephone poles working on telephone lines.  The Veteran also reported that fellow soldiers would play practical jokes on others including setting up tripwires attached to disarmed ammunition.  He stated that he was injured in a jeep accident in service.  

The Board finds that entitlement to service connection for PTSD is warranted.  The Veteran has reported that while in service, North Korean soldiers shot at him while he worked on telephone poles in the DMZ.  The Veteran has reported that was frightened by this event.  Service personnel records reveal that the Veteran served in the Republic of Korea and that the Veteran served as a wire foreman.  The Veteran's post service treatment records reveal that the Veteran has been diagnosed with PTSD.  After examination in May 2006 it was noted that giving the Veteran the benefit of the doubt, it was possible that the events, including the exposure to gunfire from the North Koreans, caused the Veteran's symptoms of PTSD.  As a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to his PTSD, and as the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and represents an event wherein the Veteran was confronted with threatened death or serious injury by a small arms fire, the Veteran's testimony alone may establish the occurrence of the in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  Therefore, giving the Veteran the benefit of the doubt, as the Veteran's claimed stressor has been associated with his current PTSD, entitlement to service connection for PTSD is granted.


ORDER

Service connection for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


